         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 BERTHA SHORTER,
         Plaintiff,
                 v.                                    Civil Action No. 18-2124 (JDB)
 ARCHITECT OF THE CAPITOL,
         Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Bertha Shorter brought this suit against her former employer, the Architect of the

Capitol (the “Architect”), alleging discrimination on the basis of sex and race in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and the Congressional Accountability Act

of 1995, 2 U.S.C. §§ 1311, 1317(a)(2). Specifically, Shorter—a Hispanic woman—alleges that

the Architect discriminated against her by terminating her employment for misconduct that did not

lead to termination for her male and non-Hispanic colleagues. The Architect has moved for

summary judgment, and for the reasons set forth below, the Court will grant that motion.

                                           Background

       A. Shorter’s Employment History

       Plaintiff Bertha Shorter is a Hispanic woman who was employed by the Architect for 28

years. See Mem. of Points and Authorities in Support of Pl.’s Opp’n to Def.’s Mot. for Summ. J.

[ECF No. 31] (“Pl.’s Mem.”) at 2. The Architect oversees custodial operations for the Senate

Office Buildings, for instance, by running the cafeteria and providing janitorial services. See Ex.

A, Pl.’s Mem. (“Pl.’s Resp.”) [ECF No. 31-2] ¶¶ 3, 5. Shorter began working at the Architect in

1989 as a cashier at the restaurant in the Hart Senate Office Building and, in 1992, transitioned to

janitorial work in the Senate Office Buildings. Id. ¶ 3–5. During her employment with the

                                                 1
         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 2 of 21




Architect, Shorter’s performance evaluations never fell below “Achieved Expectations” or

“Satisfactory.” See Ex. B, Pl.’s Mem. (“Pl.’s Statement of Disputed Facts”) [ECF No. 31-3] ¶ 2

(citing Ex. C, Pl.’s Mem. (“Shorter Aff.”) [ECF No. 31-4] ¶¶ 2–3).

       Despite these reviews, Shorter also had a history of storing items owned by the Architect

in unauthorized areas of the Hart Senate Office Building. Id. at 8 (citing Ex. J, Pl.’s Mem. (“Bailey

Dep. Tr.”) [ECF No. 32-1] at 32:5–19). Specifically, in 2005, Shorter received a letter of

reprimand and was briefly suspended for storing materials in an unauthorized location, and in

2008, she was again suspended for keeping “supplies, other materials[,] and clothing” in a

Senator’s office. Bailey Dep. Tr. at 32:7–16. While Shorter denies certain allegations related to

her ultimate termination, see Pl.’s Resp. ¶¶ 19–27, she does not contest that she was disciplined

for storing materials in unauthorized locations, see Pl.’s Statement of Disputed Fact ¶ 42. Indeed,

Shorter explains that she has received a medical diagnosis for “hoarding,” a psychological

condition that manifests itself in her “collecting items and storing them.” Id. ¶¶ 4–6 (citing Shorter

Aff. ¶ 9; Ex. F, Pl.’s Mem. (“Hoarding Disorder Description”) [ECF No. 31-7] at 2–5). This

condition, she contends, “leads her to compulsively stockpile supplies in one location.” Id. ¶ 4.

       B. Allegations Against Shorter

       On December 14, 2016, an anonymous tipper informed the U.S. Capitol Police that

“Shorter, her sister, and another co-worker routinely took property not belonging to them and

without permission from the Dirksen Senate Office Building and cafeteria and from the Hart

Senate Office Building.” See Def.’s Statement of Material Facts as to Which There is No Genuine

Issue (“Def.’s SMF”) [ECF No. 30-2] ¶ 6; Mem. of P. & A. in Supp. of Def.’s Mot. for Summ. J.

[ECF No. 30-1] (“Def.’s Mem.”) at 2; Ex. 4, Affidavit in Support of an Arrest Warrant [ECF No.

30-6] (“Arrest Warrant Aff.”) at 1. As part of a subsequent investigation, the Capitol Police



                                                  2
             Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 3 of 21




obtained a photograph and video evidence of someone believed to be Shorter entering the Dirksen

Building with “a small bag” at 10:09 p.m. on December 14, 2016, and leaving through the same

door with “an overstuffed bag” at 6:46 a.m. on December 15, 2016. See Arrest Warrant Aff. at 1–

6. On May 10, 2017, the Architect’s Office of Inspector General (“OIG”) received a similar

anonymous complaint, reporting that Shorter and two other Senate Office Building employees

“ha[d] been stealing supplies and food from the Senate cafeteria.” Ex. 5, Def.’s Mot. for Summ.

J. [ECF No. 30-7] (“OIG Report”) at 1. The complaint alleged that, during breaks, Shorter would

enter the Senate cafeteria with a key provided by her sister, who worked in the cafeteria, and take

food and drinks that she later placed in her car. See id.

        On July 7, 2017, Shorter consented to an interview with Capitol Police Special Agents

Kathryn Rivera and James Soltes. See Pl.’s Resp. ¶¶ 13–14; Arrest Warrant Aff. at 1. Shorter

asked to use the bathroom before starting the interview, and Shorter and Rivera entered a restroom

together. See Pl.’s Resp. ¶ 14; Arrest Warrant Aff. at 1. Shorter went into a handicap stall by

herself, and shortly thereafter, Rivera began hearing “unusual paper crinkling and zipping noises

coming from the stall occupied by [Shorter].” Arrest Warrant Aff. at 1–2.

        Rivera inquired if everything was all right, and after hearing no response, she opened the

stall and saw Shorter fully clothed and facing the toilet with her bag unzipped near the wall. See

Pl.’s Resp. ¶ 17; Arrest Warrant Aff. at 2. She states that Shorter was in the process of placing

two toilet paper rolls and a vacuum-cleaner bag, all of which were the property of the Architect,

on top of the toilet paper dispenser. See Pl.’s Resp. ¶ 17; Arrest Warrant Aff. at 2. According to

Rivera, Shorter then stated that she needed to “get rid of it.” See Pl.’s Resp. ¶ 18; Arrest Warrant

Aff. at 2.




                                                 3
         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 4 of 21




       After finishing in the restroom, Rivera and Soltes began the interview with Shorter. See

Pl.’s Resp. ¶ 19; Arrest Warrant Aff. at 2. According to Rivera’s sworn affidavit, Shorter said that

she did not want to go to the store that day, so she took the toilet paper rolls and vacuum-cleaner

bag without permission and then tried to get rid of them in the bathroom for fear of getting in

trouble. See Pl.’s Resp. ¶ 20; Arrest Warrant Aff. at 2. Shorter also admitted that, “[o]nce a night,

every night for her entire twenty-eight years of employment with the [Architect],” she would

“acquire cleaning supplies at the beginning of her shift . . . , deliberately hide them in her book

bag . . . , take them to her car; and take them home.” See Arrest Warrant Aff. at 2.

       According to Rivera’s affidavit, Shorter also confessed to removing items—“typically food

and juices”—from the cafeteria without authorization “once or twice a week,” often with her

sister’s help. See Arrest Warrant Aff. at 2–3. She also admitted to accessing a secured ice machine

from which she obtained bags of ice without authorization. See Pl.’s Resp. ¶ 24; Arrest Warrant

Aff. at 3. And Shorter stated that she entered Senators’ offices, which she was not authorized to

access, and took “notepads, ledgers, pens, and supplies” in order to distribute them among her

coworkers and family members. See Pl.’s Resp. ¶ 25; Arrest Warrant Aff. at 3. Rivera recovered

three such notepads from one of Shorter’s coworkers, and both Shorter and the coworker

confirmed that Shorter had removed the notepads without permission and given them to the

coworker. See Arrest Warrant Aff. at 3. Following the interview, the Special Agents searched

Shorter’s work locker, where they found dozens of the Architect’s items whose total monetary

value came to $164.08. See Pl.’s Resp. ¶ 27; Arrest Warrant Aff. at 3; Ex. 6, Def.’s Mot. for

Summ. J. [ECF No. 30-8] (“Recovered Items List”) at 2–16.

       Shorter disputes several parts of Rivera’s account as memorialized in the affidavit. First,

she denies stating that she took the cleaning supplies to her vehicle, explaining that she instead



                                                 4
         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 5 of 21




confessed to taking the supplies to her cleaning cart, which remained on the premises. Pl.’s Resp.

¶ 21 (citing Ex. I, Pl.’s Mem. (“Shorter Dep. Tr.”) [ECF No. 32] at 25:16–27:12). She emphasizes

that, when Rivera examined Shorter’s car without prior notice, the vehicle did not contain any

items belonging to the Architect. Id. (citing Shorter Dep. Tr. at 27:13–16). Shorter also notes that

she “entered the cafeteria on [only] one occasion when [she] was observed retrieving food and

eating food,” which she states was “from the restaurant” and had been “left there by [her] sister.”

Shorter Aff. ¶ 12. And she questions the accuracy of her coworker, who accused Shorter of

removing three notepads from a Senator’s office, pointing out that the coworker herself had

admitted to taking the two “leather notebooks” found in her bag. See OIG Report at 4–5; Pl.’s

Resp. ¶ 26.

       C. Shorter’s Termination

       On August 22, 2017, Shorter was criminally charged with second-degree theft in violation

of D.C. Code §§ 3211 and 3212(b), and a warrant was issued for her arrest. See Pl.’s Resp. ¶¶ 30–

31 (citing Arrest Warrant Aff. at 1; Ex. 7, Def.’s Mot. for Summ. J. (“Docket Summary”) [ECF

No. 30-9] at 1). Shorter was arraigned and pled not guilty, but on October 5, 2017, she entered a

deferred prosecution agreement that required her to complete community service. See id. ¶¶ 32–

33 (citing Ex. 8, Def.’s Mot. for Summ. J. (“Docket”) [ECF No. 30-10] at 1–2).

       On October 25, 2017, the Assistant Superintendent of the Senate Office Buildings, Jean

Gilles, circulated a memorandum proposing that Shorter be terminated based on “theft and the

violations of the Standards of Conduct.” See Pl.’s Resp. ¶¶ 40–41; Ex. 9, Def.’s Mot. for Summ.

J. (“Mem. re Senate Discipline”) [ECF No. 30-11] at 1–2. The following week, on October 31,

the OIG submitted to the Architect a report of its investigation into Shorter’s conduct. See id.

¶¶ 34–36; OIG Report at 1.       Relying on the Capitol Police investigation, the OIG Report



                                                 5
         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 6 of 21




determined that Shorter had violated the Architect’s Standards of Conduct—specifically, by

“removing from any office, space[,] or area within Capitol Grounds or otherwise under the

jurisdiction of the [Architect] any equipment, supplies, materials[,] or other government property,”

“by committing theft of government property,” and by failing to “give full value and service to the

[Architect].” See OIG Report at 2–3; Pl.’s Resp. ¶ 37. The report concluded that Shorter had

violated D.C. Code § 22-321, theft in the second degree, by appropriating property “valued less

than $1000.” OIG Report at 3; see Pl.’s Resp. ¶ 37.

       In a letter dated November 2, 2017, Gilles informed Shorter that he had proposed her

termination. See Pl.’s Resp. ¶ 41; Ex. 10, Def.’s Mot. for Summ. J. (“Nov. 2 Gilles Letter”) [ECF

No. 30-12] at 1–3.     In the letter, Gilles stated that, despite Shorter’s deferred prosecution

agreement, her “conduct was so egregious that removal [was] warranted.” Id. at 3.

       On December 11, Shorter responded with a letter addressed to Taxiarxis Tzamaras, the

then-Superintendent, who had final authority over her termination. See Pl.’s Resp. ¶¶ 44–45;

Ex. 11, Def.’s Mot. for Summ. J. (“Letter to Tzamaras”) [ECF No. 30-13] at 1; Pl.’s Statement of

Disputed Facts at 8 (citing Ex. L, Pl.’s Mem. (“Tzamaras Dep. Tr.”) [ECF No. 32-3] at 6:1–11).

Shorter denied “that she [had] engaged in the conduct as described by the [Architect] in the

Proposed Removal,” but did not specify the ways in which her actions diverged from the depicted

behavior. See Letter to Tzamaras at 4; Pl.’s Resp. ¶¶ 46–47. Shorter also wrote that—even if the

Architect determined that there was sufficient evidence of misconduct—termination would be

“unnecessarily harsh” and “unreasonably severe” in light of “the mitigating circumstances at issue

in this case,” specifically, her job level and type of employment, her past work record, and her

hoarding condition. See Letter to Tzamaras at 1–4.




                                                 6
         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 7 of 21




       Nevertheless, for the reasons stated in Gilles’s November 2 letter, Tzamaras terminated

Shorter’s employment effective January 18, 2018. See Ex 12, Def.’s Mot. for Summ. J. (“Jan. 12

Termination Letter”) [ECF No. 30-14] at 1.

                                         Legal Standard

       Summary judgment is appropriate when the pleadings and the evidence demonstrate that

“there is no genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the initial

burden of demonstrating the absence of a genuine dispute of material fact. See Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The moving party may successfully support its motion by

identifying those portions of “the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of motion

only), admissions, interrogatory answers, or other materials,” which it believes demonstrate the

absence of a genuine issue of material fact. Fed. R. Civ. P. 56(c)(1).

       In determining whether a genuine dispute of material fact exists sufficient to preclude

summary judgment, the Court must regard the non-movant’s statements as true and accept all

evidence and make all inferences in the non-movant’s favor. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986). A non-moving party, however, must establish more than the “mere

existence of a scintilla of evidence” in support of its position. Id. at 252. By pointing to the

absence of evidence proffered by the non-moving party, a moving party may succeed on summary

judgment. Celotex, 477 U.S. at 322. Moreover, “[i]f the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 249–50

(citations omitted). Summary judgment, then, is appropriate if the non-movant fails to offer

“evidence on which the jury could reasonably find for the [non-movant].” Id. at 252.



                                                 7
         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 8 of 21




       Recognizing the potential difficulty for a plaintiff in an employment discrimination or

retaliation action to uncover clear proof of discriminatory or retaliatory intent, courts should

approach summary judgment in such actions with “special caution.” Hayes v. Shalala, 902 F.

Supp. 259, 263 (D.D.C. 1995). Nevertheless, plaintiffs in such cases are not relieved of their

obligation to support their allegations with competent evidence, Brown v. Mills, 674 F. Supp. 2d

182, 188 (D.D.C. 2009), and “bear[] the burden of production to designate specific facts showing

that there is a genuine dispute requiring trial,” Mason v. Geithner, 811 F. Supp. 2d 128, 175

(D.D.C. 2011) (citing Ricci v. DeStefano, 557 U.S. 557, 585 (2009)).

                                             Analysis

       Shorter claims that the Architect terminated her employment because she is a Hispanic

woman. See Pl.’s Mem. at 1. According to Shorter, despite her “stellar” past job performance and

the mitigating circumstances of her hoarding condition, the Architect treated her worse than it did

several male and/or non-Hispanic employees whose misconduct was comparable to hers. Id.

Taking its cue from the parties, the Court will examine both Shorter’s sex-based and race-based

claims of discrimination together, rather than separately. See Stoe v. Barr, 960 F.3d 627, 640

(D.C. Cir. 2020) (analyzing as a whole, rather than separately, “evidence . . . in relation to

[plaintiff’s] age and sex discrimination claims”).

       Title VII prohibits employers from discriminating against “any individual” on the basis of

sex or race, among other characteristics. See 42 U.S.C. § 2000e–2(a)(1). In the absence of “direct

evidence that a workplace policy, practice, or decision relies expressly on a protected

characteristic,” the Court analyzes Title VII discrimination claims under the burden-shifting

framework of McDonnell Douglas Corp v. Green, 411 U.S. 792 (1973). Young v. United Parcel

Serv., Inc., 575 U.S. 206, 212–13 (2015).



                                                 8
         Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 9 of 21




       Under that framework, a plaintiff must first make out a prima facie case of discrimination

by demonstrating that “she is part of a protected class under Title VII, she suffered a cognizable

adverse employment action, and the action gives rise to an inference of discrimination.” Walker

v. Johnson, 798 F.3d 1085, 1091 (D.C. Cir. 2015) (citing Stella v. Mineta, 284 F.3d 135, 145 (D.C.

Cir. 2002)). If the plaintiff demonstrates a prima facie case, “the burden of producing a non-

discriminatory explanation for the challenged personnel action” shifts to the employer. Ford v.

Mabus, 629 F.3d 198, 201 (D.C. Cir. 2010) (citing McDonnell Douglas, 411 U.S. at 802–03). But

if the employer satisfies this burden by proffering such nondiscriminatory explanation, then the

burden shifts back to the plaintiff to prove that the reason provided by the employer was merely

pretextual and that the adverse employment action was, in fact, a product of intentional

discrimination. Id.

       The D.C. Circuit has advised that, “if the employer clearly presents a nondiscriminatory

reason, [an] analysis of the prima facie factors at summary judgment becomes gratuitous.”

Figueroa v. Pompeo, 923 F.3d 1078, 1086 (D.C. Cir. 2019). The Architect has done that here,

explaining that it terminated Shorter because, at minimum, she surreptitiously stored in

unauthorized areas items that she had obtained from around the Architect’s premises. See Def.’s

Mem. at 10; Nov. 2 Gilles Letter at 1–4. Thus, the Court turns to whether the Architect has

“proffer[ed] admissible evidence showing a legitimate, nondiscriminatory, clear, and reasonably

specific explanation for its actions.” Figueroa, 923 F.3d at 1092.

       A. The Architect’s Proffered Explanation

       In Figueroa, the D.C. Circuit enumerated four factors that it deemed to be “paramount” for

evaluating whether an employer has satisfied its prong-two obligations under McDonnell Douglas

to demonstrate a permissible explanation for its adverse employment action: (1) “the employer



                                                9
        Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 10 of 21




must produce evidence that a factfinder may consider at trial (or a summary judgment

proceeding)”; (2) assuming the credibility of the evidence, the factfinder “must reasonably be able

to find that ‘the employer’s action was motivated by’ a nondiscriminatory reason”; (3) “the

nondiscriminatory explanation must be legitimate [or] ‘credible’ in light of the proffered

evidence”; and (4) “the evidence must present a ‘clear and reasonably specific explanation’” so as

to give the employee a proper chance to show that it is “pretextual.” Id. at 1087–88 (citations

omitted).

       The Architect satisfies each of these elements. First, the Architect has produced admissible

evidence showing that it fired Shorter because it believed that she had violated the Architect’s code

of conduct and, likely, D.C. criminal law. See Def.’s Mem. at 10–11; OIG Report at 1–3. Special

Agent Rivera provided the Architect with clear grounds to think that Shorter “confessed to an

extensive and ongoing practice of stealing from the Architect, including daily appropriation of

cleaning supplies, breaking into the cafeteria using a credit card to steal food, and going without

permission into Senator’s offices to steal office supplies.” See Def.’s Mem. at 10–11; Arrest

Warrant Aff. at 1–6. Moreover, Shorter’s removal notice cited the unauthorized possession of

government property as the basis for her termination. See Nov. 2 Gilles Letter at 1. The Architect

has also provided ample admissible evidence to support this explanation, including the OIG’s

Report of Investigation, see OIG Report at 1–7, a list and photos of items recovered from Shorter’s

locker, see Recovered Items List at 2–16, docket excerpts from the criminal case against Shorter,

see Docket Summary at 1; Docket at 1, and documents showing the internal decision-making

behind terminating Shorter as well as the Architect’s correspondence with her, see Mem. re Senate

Discipline at 1; Nov. 2 Gilles Letter at 1–5; Jan. 12 Termination Letter at 1. Shorter does not

contest the admissibility of these documents.



                                                 10
        Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 11 of 21




       Second, a factfinder assuming the credibility of this evidence could easily conclude that

the Architect’s motivation for terminating Shorter’s employment was non-discriminatory. The

Architect thought that Shorter had admitted to a nearly thirty-year practice of “wrongfully

obtain[ing] and us[ing] property of value [] belonging to the [Architect], consisting of food, kitchen

and office supplies, for [her] own use and depriv[ing] the [Architect] of a right to and benefit of

the property.” Nov. 2 Gilles Letter at 3. Even if Shorter did not engage in all of the misconduct

alleged, see Pl.’s Resp ¶¶ 6–27, Shorter’s termination was reasonable based on what the Architect

believed at the time. See George v. Leavitt, 407 F.3d 405, 415 (D.C. Cir. 2005) (“[A]n employer’s

action may be justified by a reasonable belief in the validity of the reason given even though that

reason may turn out to be false.”).

       Third, the Architect’s explanation is “legitimate,” or “‘credible’ in light of the proffered

evidence.” Figueroa, 923 F.3d at 1088; cf. Bishopp v. District of Columbia, 788 F.2d 781, 788–89

(D.C. Cir. 1986) (concluding that a proffered explanation was not “credible” because it was

“internally inconsistent” and, ultimately, not “plausible”).       The evidence reveals that the

Architect’s decision was based on a sworn affidavit from the Capitol Police that ultimately led to

criminal charges against Shorter. See Arrest Warrant Aff. at 1–6; Docket Summary at 1; Docket

at 1. The Architect also relied on the OIG’s Report, which was itself based on the Capitol Police

investigation of the matter and interviews with other Architect employees. See OIG Report 1–7.

These investigations reached similar, noncontradictory conclusions on Shorter’s conduct;

accordingly, the Architect’s explanation is “facially ‘credible’ in light of the proffered evidence.”

See Figueroa, 923 F.3d at 1088 (quoting Bishopp, 788 F.2d at 788–89).

       Lastly, the Architect furnishes a “clear and reasonably specific explanation” for

terminating Shorter’s employment. Id. (quoting Segar v. Smith, 738 F.2d 1249, 1269 (D.C. Cir.



                                                 11
          Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 12 of 21




1984) (internal quotation marks omitted)). The Architect terminated Shorter because of her

“extensive and ongoing practice of stealing,” to which she herself confessed in an interview with

the Capitol Police. Def.’s Mem. at 10–11; see Arrest Warrant Aff. at 1–6; Nov. 2 Gilles Letter at

1–3; Jan. 12 Termination Letter at 1–2. The Architect explained to her that termination was

appropriate in light of “the seriousness of the offense, the effect it had on Shorter’s supervisors’

trust in her, and the consistency of the penalty with other like cases.” Def.’s Mem. at 10–11.

         B. Shorter’s Evidence of Pretext and Prohibited Discrimination

         Since the Architect has “articulate[d] a legitimate, nondiscriminatory reason for its action,”

the burden now “‘shifts back’ to [Shorter], who must prove that, despite the proffered reason, she

has been the victim of intentional discrimination.” Figueroa, 923 F.3d at 1086 (quoting Wheeler

v. Georgetown Univ. Hosp., 812 F.3d 1109, 1114 (D.C. Cir. 2016)). To do so, she must “produce[]

sufficient evidence for a reasonable jury to find that the [Architect’s] asserted non-discriminatory

reason was not the actual reason and that the [Architect] intentionally discriminated against

[Shorter] on a prohibited basis.” Adeyemi v. District of Columbia, 525 F.3d 1222, 1226 (D.C. Cir.

2008).

         Courts approach this task by inquiring whether “the jury could infer discrimination from

the combination of (1) the plaintiff’s prima facie case; (2) any evidence the plaintiff presents to

attack the employer’s proffered explanation for its actions; and (3) any further evidence of

discrimination that may be available to the plaintiff . . . or any contrary evidence that may be

available to the employer.” Hamilton v. Geithner, 666 F.3d 1344, 1351 (D.C. Cir. 2012) (quoting

Aka v. Wash. Hospital Ctr., 156 F.3d 1284, 1289, 1291 (D.C. Cir. 1998) (en banc)). For instance,

a plaintiff can support her claim of pretext by showing “the employer’s better treatment of similarly




                                                  12
             Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 13 of 21




situated employees outside the plaintiff’s protected group, . . . its deviation from established

procedures or criteria,” or other evidence of underlying discrimination. Walker, 798 F.3d at 1092.

         Nonetheless, in a Title VII suit, “a plaintiff will not survive summary judgment where the

plaintiff create[s] only a weak issue of fact as to whether the employer’s reason [for the

termination] was untrue.” Oviedo v. Washington Metro. Area Transit Auth., 948 F.3d 386, 395

(D.C. Cir. 2020) (internal quotation marks omitted). And when relying “solely on evidence of

pretext,” a plaintiff “must demonstrate that a ‘reasonable jury not only could disbelieve the

employer’s reasons, but also could conclude that the employer acted, at least in part, for a

prohibited reason.’” Walker v. McCarthy, 170 F. Supp. 3d 94, 104 (D.D.C. 2016) (quoting

Walker, 798 F.3d at 1096), aff’d, No. 16-5192, 2017 WL 160806 (D.C. Cir. Jan. 3, 2017).

         Shorter argues that the Architect’s proffered explanation for her termination was pretextual

because the Architect treated similarly-situated male and/or non-Hispanic employees more

favorably. See Pl.’s Mem. at 15–18 (citing Ex. D, Pl.’s Mem. (“Pl.’s Resp. to Def.’s Interrogs.”)

[ECF 31-5] ¶¶ 1, 9, 14–15). Shorter also points to the Architect’s disregard for her hoarding

condition and its failure to use a progressive disciplinary process as evidence of pretext. Id. at 10,

19–21 (citing Pl.’s Resp. to Def.’s Interrogs. ¶¶ 1, 9–10, 15). She further contends that this

disparate treatment “raise[s] credibility and motive questions” that require a jury trial, where the

credibility of Tzamaras and of other Architect employees involved in her termination can be

tested.1 Id. at 9, 19–22. As will be discussed below, however, none of Shorter’s arguments is

persuasive.


         1
            Shorter, in her response to an interrogatory by the Architect requesting her to “[f]ully describe . . . any
statement by [the Architect’s] supervisors, managers, or employees which you believe evidence discriminatory animus
towards you,” stated that “[M.S.] told [V.G.] that Mr. Tzamaras was fired . . . because he was harassing another female
there.” Pl.’s Resp. to Def.’s Interrogs. ¶ 15. Shorter does not present any evidence to support this assertion, however,
and the Court concludes that this passing remark is not sufficient to cast doubt on the Architect’s proffered basis for
her termination. See Sage v. Broad. Publ’ns, Inc., 997 F. Supp. 49, 53 (D.D.C. 1998) (“Conclusory allegations made
in affidavits opposing a motion for summary judgment are insufficient to create a genuine issue of material fact.”).

                                                          13
        Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 14 of 21




               a. Shorter’s Comparator Evidence

       Shorter first attempts to demonstrate pretext by arguing that the Architect treated her worse

than it did her non-Hispanic or male colleagues, who did not face termination despite committing

misconduct equal to or worse than hers. Id. at 10, 16, 18. Shorter argues that she was “unfairly

targeted” because the Architect “did not call the police on other individuals who took [its]

property” and “did not move to prosecute people suspected of the same or similar actions for which

[Shorter] was targeted.” Id. at 10, 16 (citing Pl.’s Resp. to Def.’s Interrogs. ¶¶ 1, 15).

       “One way to discredit an employer’s justification is to show that similarly situated

employees of a different race,” or sex, “received more favorable treatment.” Royall v. Nat’l Ass’n

of Letter Carriers, AFL–CIO, 548 F.3d 137, 145 (D.C. Cir. 2008). To prove that “she is similarly

situated to another employee, [Shorter] must demonstrate that she and the alleged similarly-

situated employee were charged with offenses of comparable seriousness, and that all of the

relevant aspects of her employment situation were nearly identical to those of the other employee.”

Wheeler, 812 F.3d at 1115–16 (internal quotation marks and alteration omitted). Among the

“[f]actors that bear on whether someone is an appropriate comparator” are “the similarity of the

plaintiff’s and the putative comparator’s job and job duties, whether they were disciplined by the

same supervisor, and, in cases involving discipline, the similarity of their offenses.” Id. at 1116

(quotation and alteration omitted).

       To the best of the Court’s understanding, Shorter presents five instances where she

contends that male and/or non-Hispanic employees of the Architect were treated better than she

was despite committing acts that she alleges were comparable to or worse than hers. See id. at 16–




                                                  14
             Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 15 of 21




17; Ex. H, Pl.’s Mem. (“Jordan Aff.”) [ECF No. 31-9] ¶¶ 2–4.2 As will be discussed, however,

none of these comparators is similarly situated to Shorter.3

         First, Shorter claims that the Architect did not attempt to remove P.B., a white male, who

was caught taking paint belonging to the Architect from the premises, see Pl.’s Mem. at 16–17;

Jordan Aff. ¶ 2, or L.T., a white female, who was found to have removed boxes belonging to the

Architect from the premises without authorization, see Pl.’s Mem. at 17–18; Jordan Aff. ¶ 3. But

neither of these cases provides an appropriate comparator to Shorter’s situation because P.B. and

L.T. stole from the Architect only once, see Jordan Aff. ¶¶ 2–3; Tzamaras Dep. Tr. at 21:11–23:13,

27:1–9, 38:6–39:12. Shorter, by comparison, was believed to have been mishandling Architect

property—and likely stealing such property—on a daily basis for almost thirty years. Hence, their

“offenses” were not “of comparable seriousness.” Wheeler, 812 F.3d at 1115–16. And even if

their offenses had been of equal gravity to Shorter’s misconduct, she nevertheless fails to provide

adequate details about their “job and job duties” at the time of the alleged instances and which

supervisor handled their case and disciplined them, all of which are necessary to establish a viable

comparator. See id.




         2
          Shorter specifically refers to three Architect employees mentioned by their initials in the sworn affidavit of
Thomas A. Jordan, see Pl.’s Mem. at 16–17; Jordan Aff. ¶¶ 2–4, and four Architect employees, who Shorter does not
name, mentioned in the deposition of Tzamaras, see Pl.’s Mem. at 16–17; Tzamaras Dep. Tr. at 23:14–39:12. Based
on a comparison of the affidavit and the deposition, however, it appears that L.T., who is discussed in the affidavit,
Jordan Aff. ¶ 3, is the same person as L.T., whose case is addressed in the deposition, Tzamaras Dep. Tr. at 21:11–
23:13, 38:6–39:12, and J.A., who is mentioned in the affidavit, Jordan Aff. ¶ 3, is the same person as the J.A., who is
discussed in the deposition, Tzamaras Dep. Tr. at 23:19–25:16, 40:11–41:21.
         3
            The Architect contends that the Affidavit of Thomas A. Jordan, see Jordan Aff. at 1–2, “cannot be
considered in connection with the Architect’s motion for summary judgment because Shorter inexplicably failed to
disclose Jordan as a potential witness in her initial disclosures or at any other point in the nearly one[-]year course of
discovery in this matter.” Reply in Supp. of Def.’s Mot. for Summ. J. (“Def.’s Reply”) [ECF No. 37] at 7–8; see Fed.
R. Civ. P. 37(c)(1) (“If a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the
party is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless
the failure was substantially justified or is harmless.”). The Court need not decide whether this contention is correct,
since even assuming that the Affidavit is admissible, it still does not affect the outcome of the case.

                                                           15
        Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 16 of 21




       Next, Shorter contends that the Architect did not terminate the employment of an unnamed

African-American male who worked as a maintenance mechanic and was arrested. See Pl.’s Mem.

at 17. Again, however, this coworker is not similarly situated to Shorter because he was arrested

due to “a domestic issue,” not theft from the Architect or anything related to his employment.

Tzamaras Dep. Tr. at 32:16–33:9. Moreover, this comparison misunderstands the basis for

Shorter’s termination: she was not terminated because of her arrest alone, but rather her apparent

long-term practice of stealing from the Architect. See Def.’s Mem. at 10–11; see also Nov. 2

Gilles Letter at 3 (describing Shorter’s conduct as “so egregious that removal [was] warranted”

despite her avoiding a criminal conviction through a diversion program). As such, very few “of

the relevant aspects of [Shorter’s] employment situation were nearly identical to those of the

[unnamed] employee.” See Wheeler, 812 F.3d at 1115–16.

       Third, according to Shorter, the Architect did not remove a male employee J.S., a paint

shop supervisor who had been accused of concealing paint belonging to the Architect inside coffee

cans and “carrying [these cans] out in his bag.” Tzamaras Dep. Tr. at 27:12–28:2, 36:4–36:14.

When Tzamaras became aware of this misconduct, Shorter contends, he did not refer this

information to the OIG or the Capitol Police, but instead directed another supervisor to confront

J.S. See Pl.’s Mem. at 17. But when that supervisor examined the allegedly stolen cans, he found

coffee grounds, not paint, thus exonerating J.S. Id. Shorter, by comparison, was caught with

cleaning supplies on her person and a locker full of other items belong to the Architect. See Arrest

Warrant Aff. at 3. Plus, even if the misconduct were the same, the Capitol Police’s involvement

was not evidence of Tzamaras treating Shorter and J.S. differently; the Capitol Police were already

involved in Shorter’s case by the time Tzamaras became aware of it. See Tzamaras Dep. Tr. at




                                                16
             Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 17 of 21




10:11–11:9, 36:15–37:13, 39:21–40:5. The Capitol Police’s involvement in Shorter’s case thus

provides no basis for concluding that Tzamaras treated her more harshly than he did J.S.

         Last, Shorter notes that the Architect did not attempt to remove J.A., a white male who was

accused of taking wood from one of the Architect’s carpentry shops. Pl.’s Mem. at 17; Jordan Aff.

¶ 4. J.A., who was a supervisor at the time of the allegations, see Tzamaras Dep. Tr. at 24:9–11,

was also accused of directing other Architect employees to use such wood to build furniture, which

he would later remove from the premises and sell for his personal gain, Pl.’s Mem. at 17; Jordan

Aff. ¶ 4. But while the OIG did investigate J.A.’s alleged misconduct, the allegations were never

substantiated.      See Tzamaras Dep. Tr. at 23:19–25:16, 40:11–41:21; OIG Report 2–3.

Accordingly, J.A. is a not similarly situated comparator for Shorter because there is no comparable

evidence that he committed an offense. See Tzamaras Dep. Tr. at 23:19–25:16, 40:11–41:21; OIG

Report 2–3.

         Shorter’s remaining arguments based on comparative evidence are equally unavailing.

Shorter’s general assertion that she was “aware of other employees who stole wood, copper,

shrubs[,] and other items from [the Architect] and were not criminally prosecuted, proposed for

removal[,] or removed,” Pl.’s Mem. at 17–18, lacks sufficient detail for a factfinder to determine

whether these coworkers were actually similarly situated to her, see Wheeler, 812 F.3d at 1114–

16. This conclusory statement is also too vague to provide proper comparator evidence or to

overcome summary judgment. See Johnson v. Perez, 823 F.3d 701, 710–11 (D.C. Cir. 2016). The

same is true for Shorter’s claim that she heard, secondhand, “that there were many people who do

all kinds of things and they are not fired.” See Pl.’s Mem. at 11, 16.4



         4
          According to the Architect, “this statement [is] buried in layers of hearsay.” Def.’s Reply at 6 n.2. The
Court need not wade into what evidentiary weight to give to these statements, however, since even if this statement is
not hearsay, it is still too vague and nonspecific to affect the outcome of this case.

                                                         17
          Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 18 of 21




         Shorter’s statement that the Architect “decided to cause the Capitol Police to stop [her],”

while failing to notify the police about her “co-workers, of a different race, who were stealing

items from the [Architect],”5 Shorter Aff. ¶ 14, similarly fails to demonstrate pretext. First, Shorter

is wrong on the timeline: while the OIG did share with the Capitol Police information about the

anonymous complaint it had received on May 17, 2017, see OIG Report at 1, the Capitol Police’s

investigation was launched following a different anonymous tip on December 14, 2016, see id.;

Arrest Warrant Aff. at 1. Second, on at least one other occasion, the Architect notified the Capitol

Police about a male employee who was suspected of stealing. See Tzamaras Dep. Tr. at 29:11–

31:18. Moreover, it is unclear what exactly Shorter means in saying that the Architect “did not

move to prosecute people suspected of the same or similar actions for which [she] was targeted,”

Pl.’s Mem. at 16. There is no record of the Architect itself pressing any charges against Shorter;

rather, she was prosecuted based on the Capitol Police’s investigation into her conduct, Docket

Summary at 1; Docket at 1–2.

         In sum, Shorter fails to establish any pretext by way of comparator evidence. The Architect

presents evidence that it has previously proposed the removal and termination of employees

outside of Shorter’s protected class who “were accused of removal of government property.”

Bailey Dep. at 13:9–17:4. Indeed, the conduct of some of these terminated individuals was actually

less serious than that attributed to Shorter. Id. For instance, the Architect proposed to remove and

later terminated the employment of P.H., an African American custodial worker in the Senate




         5
           The Architect points out that, because Shorter presents “scant evidence” to support this assertion, it is based
solely on “information and belief” and is therefore “unacceptable.” Def.’s Reply at 10 (quoting Shorter Aff. at 1;
Londrigan v. FBI, 670 F.2d 1164, 1174 (D.C. Cir. 1981)). But the Court need not decide this issue, since even
assuming that Shorter’s statement is substantiated, it does not change the Court’s conclusion that the Architect’s
proffered reason for termination was not pretextual.

                                                           18
        Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 19 of 21




Office Building, who in 2012 was discovered with the Architect’s trash bags and toilet paper in

her tote bag. Id. at 14:20–15:4.

               b. The Architect’s Disciplinary Process and Its Witnesses’ Credibility

       Apart from her attempt to establish pretext through comparator evidence, Shorter also

challenges the credibility of Tzamaras and of Teresa Bailey, a human resources specialist involved

in her case, and questions the Architect’s failure to use a progressive disciplinary process before

terminating her. See Pl.’s Mem. at 18–22. Neither argument is persuasive.

       To begin, Shorter’s contention that the decision-making process by Tzamaras and Bailey

was deficient because it did not result in the termination of “other employees [who committed]

similar or more egregious acts,” id., fails for the same reason that her comparators argument did—

those other employees’ cases are not similar enough to hers. Shorter also points to her supervisors’

failure to consider her hoarding condition, and to “propose [her] for any form of treatment

program,” as evidence of pretext. Id. This framing of her termination is misleading, however,

because Tzamaras specifically noted that he had “considered [Shorter’s] recently diagnosed

medical condition,” but that the diagnosis did not “diminish the seriousness of the offense, the

effect it has upon [Shorter’s] supervisors’ confidence in [her,] and the consistency of the penalty.”

Jan. 12 Termination Letter at 1. Shorter marshals no evidence to refute this point, nor does she

explain what weight her diagnosis should have been given in the Architect’s termination decision.

       As for the Architect’s alleged failure to follow a “Progressive Disciplinary Process,” see

Pl.’s Mem. at 21, it appears that Shorter’s termination was consistent with the Architect’s

established system of gradated penalties. See Tzamaras Dep. Tr. at 32:7–15; Bailey Dep. Tr. at

37:1–9. According to Section 2 of Article 12 of the Collective Bargaining Agreement governing

Shorter’s employment, although “[t]he [Architect] may follow the principle of progressive



                                                 19
        Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 20 of 21




discipline and consider the principle of like penalties for employees with similar disciplinary

records, . . . [a]n exception to progressive discipline may be recommended by the proposing

official.” Ex. 18, Def.’s Reply (“CBA”) [ECF No. 37-2] at 23; see Tzamaras Dep. Tr. at 32:7–15;

Bailey Dep. Tr. at 37:1–9.      Moreover, while the Agreement states that the “sequence” of

“[d]isciplinary and adverse actions [is] normally based on the concept of progressive discipline”

and “may follow the AOC’s Typical Penalties for Infractions,” CBA at 23, the specific punishment

for “Theft” is “Removal” at first offense, id. at 111.

       Shorter points to no disciplinary policy that contradicts the Agreement’s specific provision

on theft; she refers only to her own responses to the Architect’s interrogatories, see Pl.’s Mem. at

10. Again, such vague references, absent further support in the record, are not enough to establish

that the Architect diverged from its standard employment practices. Accordingly, Shorter’s

argument for pretext based on the failure to follow a progressive disciplinary process cannot

succeed.

       In light of the above, a hearing is not necessary to determine the credibility of Bailey and

Tzamaras. To avoid summary judgment, an employee must provide sufficient evidence such that

“a reasonable jury could not only disbelieve the employer’s reasons, but [also] conclude that the

real reason the employer took a challenged action was a prohibited one.” Walker, 798 F.3d at

1093. Shorter provides no substantiated reason to doubt the Architect’s explanation for her

termination, and hence summary judgment is appropriate.




                                                 20
        Case 1:18-cv-02124-JDB Document 39 Filed 08/25/20 Page 21 of 21




                                            Conclusion

       For the foregoing reasons, the Architect’s motion for summary judgment will be granted.

A separate order will issue on this date.

                                                                              /s/
                                                                        JOHN D. BATES
                                                                   United States District Judge
Dated: August 25, 2020




                                               21
